Order entered October 7, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00954-CV

                     ABDUL MATEEN MODI, Appellant

                                       V.

                         AFSHEEN IMRAN, Appellee

               On Appeal from the County Court at Law No. 3
                           Collin County, Texas
                   Trial Court Cause No. 003-03597-2019

                                    ORDER

      We dismissed this appeal on September 27, 2021, for failure to prosecute the

appeal. On October 5, 2021, appellant filed a motion seeking to produce additional

documents to the Court and requesting the case be referred to mediation.

Appellant’s motion is DENIED.


                                            /s/   KEN MOLBERG
                                                  JUSTICE